           Case 2:13-cr-00383-TLN Document 90 Filed 06/19/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:13-cr-00383-TLN
12                       Plaintiff,
13             v.                                     ORDER
14    OMAR WILLIAMS,
15                       Defendant.
16

17            This matter is before the Court on Defendant Omar Williams’s (“Defendant”) Motion for

18   Compassionate Release. (ECF No. 83.) Defendant also filed a supplement to his motion. (ECF

19   No. 84.) The Government filed an opposition. (ECF No. 85.) Defendant filed a reply. (ECF No.

20   87.) For the reasons set forth below, the Court DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     1
        Case 2:13-cr-00383-TLN Document 90 Filed 06/19/20 Page 2 of 5

 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On August 3, 2017, Defendant pleaded guilty to two counts of a three-count indictment:

 3   (1) possession with intent to distribute a mixture and substance containing a detectable amount of

 4   a form of cocaine base known as crack cocaine, in violation of 21 U.S.C. § 841(a)(1); and (2)

 5   possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

 6   924(c)(1)(A). (ECF No. 60.) On March 1, 2018, the Court sentenced Defendant to a 151-month

 7   term of imprisonment to be followed by a 60-month term of supervised release. (ECF No. 79.)

 8   Defendant is currently serving his sentence at Lompoc FCC. He has served approximately 79

 9   months of his 151-month sentence of imprisonment, and his projected release date is July 2024.

10          On June 5, 2020, Defendant filed the instant motion for compassionate release pursuant to

11   18 U.S.C. § 3582(c)(1)(A). (ECF No. 83.) Defendant requests the Court reduce his term of

12   imprisonment to time served due to the COVID-19 pandemic. (Id. at 24.) Defendant is 46 years

13   old and claims he is particularly vulnerable to COVID-19 because he suffers from obesity and

14   hypertension. (Id. at 6.) Defendant also indicates he has a history of smoking cigarettes. (ECF

15   No. 87 at 5.) He cites the conditions of confinement at FCC Lompoc as an additional factor in his

16   vulnerability. In opposition, the Government argues the Court should deny Defendant’s motion

17   because Defendant failed to demonstrate extraordinary and compelling reasons to warrant release,

18   Defendant is a continuing danger to the community, and the 18 U.S.C. § 3553(a) (“§ 3553(a)”)

19   factors do not support a reduced sentence. (ECF No. 85 at 10–16.)

20          II.     ANALYSIS
21          Generally, a court “may not modify a term of imprisonment once it has been imposed.”

22   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The

23   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the

24   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available

25                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the Bureau of Prisons
26                  to bring a motion on the defendant’s behalf or the lapse of 30 days
                    from the receipt of such a request by the warden of the defendant’s
27                  facility, whichever is earlier.
28           18 U.S.C. § 3582(c)(1)(A).
                                                       2
        Case 2:13-cr-00383-TLN Document 90 Filed 06/19/20 Page 3 of 5

 1          In the instant case, it is undisputed that Defendant has met the threshold exhaustion

 2   requirement. Defendant made a request to the warden on May 1, 2020. The warden denied

 3   Defendant’s request on May 26, 2020. Because 30 days have passed since May 1, 2020,

 4   Defendant has met the exhaustion requirement. See 18 U.S.C. § 3582(c)(1)(A).

 5          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

 6   release only if he can demonstrate there are “extraordinary and compelling reasons” for a

 7   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

 8   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Defendant has not met his burden.

 9          The Sentencing Commission’s relevant policy statement on compassionate release

10   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

11   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

12   requirement is met where a defendant is (i) suffering from a terminal illness, or (ii) suffering from

13   a serious physical or medical condition, serious functional or cognitive impairment, or

14   deteriorating physical or mental health because of the aging process, “that substantially

15   diminishes the ability of the defendant to provide self-care within the environment of a

16   correctional facility and from which he or she is not expected to recover.” Id.

17          Defendant’s medical records — filed under seal — indicate he is 280 pounds and 5’11”,

18   which places him at the high end of the obese category with a body mass index (“BMI”) of 39.

19   Defendant’s records also indicate he has essential (primary) hypertension. In addition, Defendant

20   submitted a declaration from a doctor, Dr. Catherine Pearson, who reviewed Defendant’s medical
21   records and concluded Defendant’s multiple conditions place him at risk of severe COVID-19

22   illness. (ECF No. 84-1.)

23          The Court is mindful that people with certain medical conditions, including hypertension

24   and obesity, can be more vulnerable to COVID-19. However, Defendant fails to persuade the

25   Court that his medical conditions qualify as an “extraordinary and compelling” reasons for release

26   within the context of 18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13. As the Government
27   points out, the CDC has not listed essential (primary) hypertension as a condition that puts

28
                                                        3
         Case 2:13-cr-00383-TLN Document 90 Filed 06/19/20 Page 4 of 5

 1   individuals at a higher risk of severe illness.1 Further, Defendant’s medical records indicate he

 2   takes medication for his hypertension. As to Defendant’s obesity, Defendant does not currently

 3   fall into the high-risk group of “severe obesity,” which the CDC defines as people with a BMI of

 4   40 or above.2 While Dr. Pearson states Defendant has multiple medical conditions that make it

 5   likely he has underlying cardiovascular disease, there is no evidence Defendant actually suffers

 6   from any underlying cardiovascular conditions other than hypertension. (ECF No. 84-1 at 2.)

 7   Similarly, although Dr. Pearson states past smokers are more likely to have severe disease or die

 8   from COVID-19, there is no evidence that Defendant suffers from any underlying respiratory

 9   conditions. (Id. at 3.)

10          For the foregoing reasons, the Court concludes Defendant is neither terminally ill nor

11   subject to a serious or unrecoverable condition that substantially diminishes his ability to provide

12   self-care within a BOP facility. See U.S.S.G. § 1B1.13, cmt. n. 1(A). Moreover, at age 46,

13   Defendant does not satisfy the statute’s age-related conditions and is not in the high-risk age

14   category for COVID-19. Id. While the Court is aware that FCI Lompoc has had one of the worst

15   COVID-19 outbreaks of any federal prison, most of those inmates have since recovered. As of

16   the date of this Order, the BOP reports only 1 active case and 874 recovered inmates at FCI

17   Lompoc. Despite the prevalence of the disease in this facility, Defendant has not met his burden

18   to show Defendant is at great and particularized risk due to his specific medical conditions. As a

19   whole, Defendant’s arguments about COVID-19 are too general and wide-ranging. See, e.g.,

20   Eberhart, 2020 WL 1450745, *2 (“General concerns about possible exposure to COVID-19 do
21   not meet the criteria for extraordinary and compelling reasons for a reduction in sentence set forth

22   in the Sentencing Commission’s policy statement.”).

23          In sum, the Court declines to grant Defendant’s request for compassionate release because

24   Defendant has not met his burden to show there are extraordinary and compelling reasons for his

25
     1
26           See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
     risk.html (listing pulmonary hypertension but not essential (primary) hypertension and indicating
27   those with hypertension should manage their blood pressure by taking medication as directed).

28   2
            See id.
                                                       4
        Case 2:13-cr-00383-TLN Document 90 Filed 06/19/20 Page 5 of 5

 1   release. Therefore, the Court need not address whether Defendant is a danger to the community

 2   or the 18 U.S.C. § 3553(a) (“§ 3553(a)”) factors. See U.S.S.G. § 1B1.13(2) (requiring a defendant

 3   to demonstrate that he is “not a danger to the safety of any other person or to the community”) ; see

 4   also 18 U.S.C. § 3582(c)(1)(A) (requiring a consideration of the § 3553(a) factors before granting

 5   compassionate release).

 6          However, the Court does note its concerns that Defendant is a continuing danger to the

 7   community based on his extensive criminal history — which primarily consists of firearm and

 8   drug trafficking offenses — as well as his past affiliation with the Meadowview Bloods criminal

 9   street gang. Defendant also has a history of supervised release violations and was on supervised

10   release at the time of the offense that led to his current imprisonment. Although the Court

11   commends Defendant for his acceptance of responsibility and good conduct while in prison, the

12   Court finds that Defendant still poses a danger to the community.

13          Finally, it also bears mentioning that Defendant’s 151-month sentence is already well

14   below the effective guidelines range of 262–327 months. Defendant seeks to reduce his sentence

15   to time served despite having served only approximately 79 months of his sentence. In other

16   words, Defendant is seeking a reduction from a well-supported, below-guideline, 151-month

17   sentence to a considerably lower 79-month sentence. Based on the record before the Court, the §

18   3553(a) factors do not support such a drastic reduction.

19          III.    CONCLUSION

20          For the foregoing reasons, the Court hereby DENIES Defendant’s Motion for
21   Compassionate Release. (ECF No. 83.)

22          IT IS SO ORDERED.

23   DATED: June 19, 2020

24

25
                                                                Troy L. Nunley
26
                                                                United States District Judge
27

28
                                                         5
